DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2022 has been entered.
 
Claim Rejections - 35 USC § 102 & 103
Claims 21-22, 25-30 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by KRUSE (WO 2010043708).
	Claims 21-22:  Kruse teaches an anti-corrosive coating composition containing surface-modified metal particles, wherein the metal particles include at least one metal selected from the group consisting of zinc, aluminum, magnesium, alloys and mixtures thereof (Kruse, claim 7), in particular, zinc or aluminum (Kruse, translation copy, page 3, 5th paragraph), and an inorganic binding agent selected from a silane, a siloxane, a silicate, a titanate, and mixtures thereof (Kruse, claim 9), The quantities of the metal particles are of 35w/w to 70 w/w, relative to the coating composition (Kruse, Examples 1 & 2), which are well within the claimed range of 30 to 70w/w (Instant claims 21) or 40 to 60 w/w (instant claim 22); wherein the metal particles have an inorganically-based surface modification formed by an oxide selected from the group consisting of silicon dioxide, a titanium oxide and mixtures thereof, and wherein the coating layer on the metal particles is capable of imparting cathodic corrosion protection (Kruse, translation copy, page 3, 6th paragraph).  Note that the metal particles are first treated with a stearic acid (Kruse, translation copy, page 4, 8th paragraph) prior to being modified with an inorganic silicon oxide or titanium oxide by using a binding agent comprising silane, siloxane or titanate, which is exactly identical to the coating process described in the instant specification at page 27, line 20 to page 28, line 10.  Therefore, the cathodic corrosion protection as claimed is anticipated by the teaching of Kruse.
	Claims 25-27:  The metal particles have particle sizes in the range 4 m (Kruse, Example 2), which is well within the claimed range of 0.1 to 30 m and wherein the metal particles are platelet-shaped or granular (Kruse, translation copy, page 4, 9th paragraph. 
	Claims 28-30:  The metal particles are formed based on pure zinc or zinc alloys (Kruse, translation copy, page 4, 9th paragraph).
	Claims 35-39:  See rejections to claims 21-22 and 25-30 above.

Claims 21-30 and 35-39 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Li (US-2004/0194663).
	Claims 21 and 22: Li teaches a coating composition comprising highly anti- corrosive surface-modified metal particles, the metal particles including aluminum flakes and zinc alloy flakes (Li, para. 0015) and surface-modified with a coating of silicon dioxide or titanium dioxide (Li, para. 0013 and 0020).  The coating is formed by sol-gel reaction of raw materials comprising silicates, silanes and titanates (Li, para.  0076-0077 & 0080); therefore, the coating comprises a binding agent of silane, silicate and/or titanate as required in the instant claims.  As a paint composition or ink composition, the modified particles are present in quantities of 1 to 70 wt% (Li, para. 0117 & 0123) which overlaps the claimed range of 30 to 70 w/w (instant claim 21) and 40-60 w/w (instant claim 22). Therefore, the claim is anticipated or, in the alternative, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious. See In re Malagari, 182 U.S.P.Q 549. Because the surface- modified metal particles are disclosed as being “highly anti-corrosive’, it is expected that the coating composition when applied to a metal substrate would necessarily provide cathodic corrosion protection to the substrate. 
	Claims 23-24: Li suggests that details for obtaining the coating and the coating thickness can be found in WO 98/53011, whose English equivalent is US 2005/0241530 where the coating thickness is suggested to be 50-300 nm (WO’011 at page 4, lines 12- 14 or US’530 at paragraph 0012).
	Claims 25-27: The metal particles have platelet-shaped with a particle diameter of 5 to 30 m (Li, para. 0047) which is well within the claimed range of 0.1 to 30 m.
	Claims 28-30: The metal particle are formed based on zinc alloys (Li, para. 0015 & 0048).
	Claims 35-39: See rejections to claims 21-22 and 28-30 above.

Response to Arguments
With regards to the newly applied Kruse reference, Note that the metal particles are first treated with a stearic acid (Kruse, translation copy, page 4, 8th paragraph) prior to being modified with an inorganic silicon oxide or titanium oxide by using a binding agent comprising silane, siloxane or titanate, which is exactly identical to the coating process described in the instant specification at page 27, line 20 to page 28, line 10.  Therefore, the cathodic corrosion protection as claimed is anticipated by the teaching of Kruse.
With regards to the Li reference, Applicant argues that Li requires two steps one of which is phosphatizing treatment while the claimed invention involves “a surface modification limited to a coating layer formed by silicon dioxide.”  This argument is in direct contradiction to the description in the instant specification at page 27, lines 20-22, where it is stated that the zinc flakes are first coated with stearic acid to prepare “for further treatment”.  Note also that Kruse discloses that phosphatizing treatment and stearic acid treatment are “typical surface treatments of metal particles” which are “used in the prior art” (see Kruse, translation copy, page 4, 8th paragraph); therefore, the stearic acid treatment as disclosed in the instant specification is functionally equivalent to the phosphatizing treatment taught by Li; therefore, contrary to Applicant’s argument, the coating composition and process taught by Li are substantially identical to the coating composition and process of the claimed invention; and therefore, the coating composition of Li is capable of providing cathodic corrosion protection.   
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive for the reasons discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



August 27, 2022